IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


MATTHEW R. SHAFER, ET AL,                   : No. 66 WM 2018
                                            :
                    Petitioners             :
                                            :
                                            :
              v.                            :
                                            :
                                            :
THE HONORABLE CHRISTOPHER G.                :
HAUSER, JUDGE OF THE COURT OF               :
COMMON PLEAS OF MCKEAN                      :
COUNTY,                                     :
                                            :
                    Respondent              :


                                      ORDER


PER CURIAM
      AND NOW, this 12th day of June, 2018, the Emergency Application for Leave to

File Original Process is GRANTED. The Emergency Petition for Writ of Mandamus is

DENIED. Jurists name to be stricken from caption.